EXHIBIT 10.173

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation, (“Assignor”) hereby assigns to IA BRANCH PORTFOLIO,
L.L.C., a Delaware limited liability company, (“Assignee”) all of Assignor’s
right, title and interest as a party to that certain Purchase and Sale Agreement
[Portfolio #2] (the “Purchase Agreement”) by and between INLAND REAL ESTATE
ACQUISITIONS, INC., (“Buyer”), and SUNTRUST BANK, a Georgia banking corporation,
(“Seller”), dated October 17,  2007, as amended, with respect to the purchase
and sale of those certain parcel(s) of land more fully defined on Exhibit A,
attached hereto (the “Property”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Properties.  The
Assignor acknowledges and agrees that notwithstanding the foregoing the Assignor
is not released from any of its obligations under the Purchase Agreement.

 

This Assignment is effective as of the 17th day of March, 2008.

 

 

ASSIGNOR:

INLAND REAL ESTATE ACQUISITIONS, INC.,

 

 

an Illinois corporation

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

     G. Joseph Cosenza

 

 

Its:

     President

 

 

 

 

ASSIGNEE:

IA BRANCH PORTFOLIO, L.L.C., a Delaware
limited liability company

 

 

 

 

 

By: Inland American Real Estate Trust, Inc., a Maryland corporation, its sole
member

 

 

 

 

 

 

 

 

By:

/s/ Marcia L. Grant

 

 

 

Marcia L. Grant

 

 

Its:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Pool

 

Prop. ID

 

Property Name

 

Address

 

City

 

State

 

Zip

 

County

 

Bldg
SF

 

8

 

GA00460

 

Jonesboro Branch

 

139 North Main Street

 

Jonesboro

 

GA

 

30236

 

Clayton

 

9,385

 

8

 

GA00477

 

Terrell Mill Branch

 

1380 Powers Ferry Road

 

Marietta

 

GA

 

30067

 

Cobb

 

4,869

 

8

 

GA00500

 

Forest Hills Office

 

2815 Wrightsboro Road

 

Augusta

 

GA

 

30909

 

Richmond

 

3,271

 

8

 

GA00687

 

Gillionville Branch

 

1100 Gillionville Road

 

Albany

 

GA

 

31707

 

Dougherty

 

5,655

 

8

 

MD00295

 

Chestertown

 

611 Washington Ave

 

Chestertown

 

MD

 

21620

 

Kent

 

1,784

 

8

 

NC00268

 

NCF: Battleground

 

3227 Battleground Avenue

 

Greensboro

 

NC

 

27408

 

Guilford

 

2,464

 

8

 

NC00309

 

NCF: Charlotte Ave

 

1908 Old Charlotte Hwy

 

Monroe

 

NC

 

28110

 

Union

 

3,300

 

8

 

TN00182

 

Hermitage Branch

 

4809 Old Hickory Boulevard

 

Nashville

 

TN

 

37076

 

Davidson

 

3,420

 

8

 

TN00186

 

Priest Lake Branch

 

2509 Murfreesboro Pike

 

Nashville

 

TN

 

37217

 

Davidson

 

4,500

 

8

 

TN00215

 

Northside Branch

 

104 Heritage Park Drive

 

Murfreesboro

 

TN

 

37219

 

Rutherford

 

4,000

 

8

 

TN00285

 

Red Bank Branch

 

3513 Dayton Boulevard

 

Chattanooga

 

TN

 

37415

 

Hamilton

 

4,936

 

8

 

VA00190

 

Regency

 

1500 Parham Road

 

Richmond

 

VA

 

23229

 

Henrico

 

4,920

 

8

 

VA00350

 

Lee-Old Dominion

 

4710 Lee Highway

 

Arlington

 

VA

 

22207

 

Arlington

 

2,100

 

9

 

GA00334

 

Chattahoochee Branch

 

1221 Chattahoochee Avenue, NW

 

Atlanta

 

GA

 

30318

 

Fulton

 

3,994

 

9

 

GA00455

 

Honey Creek Branch

 

3590 Highway 20 South

 

Conyers

 

GA

 

30013

 

Rockdale

 

3,191

 

9

 

GA00658

 

Vineville Office

 

3201 Vineville Avenue

 

Macon

 

GA

 

31204

 

Bibb

 

3,106

 

9

 

GA00798

 

Windward McGinnis

 

5150 McGinnis Ferry Road

 

Alpharetta

 

GA

 

30005

 

Fulton

 

4,758

 

9

 

NC00256

 

NCF: Erwin

 

101 N 13th Street

 

Erwin

 

NC

 

28339

 

Harnett

 

2,800

 

9

 

TN00238

 

Industrial Park Branch

 

2021 North Locust

 

Lawrenceburg

 

TN

 

38464

 

Lawrence

 

3,091

 

9

 

TN00319

 

Jonesborough Facility

 

401 Jackson Boulevard

 

Jonesborough

 

TN

 

37659

 

Washington

 

1,850

 

9

 

TN00385

 

Lake City Facility

 

506 South Main Street

 

Lake City

 

TN

 

37769

 

Anderson

 

4,500

 

9

 

VA00197

 

Tuckernuck

 

9072 W. Broad Street

 

Richmond

 

VA

 

23229

 

Henrico

 

3,588

 

9

 

VA00513

 

Franklin

 

117 W. Second Avenue

 

Franklin

 

VA

 

23851

 

City of Franklin

 

4,690

 

 

--------------------------------------------------------------------------------